DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to Amendment and Remarks filed 2/1/2021.  Claims 2-6 and 8-15 have been canceled.  Claims 1, 7, 16-20 are currently pending.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpret      ted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The “means” claim language recited in claim 1 will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 teaches the same limitations recited in claim 16 and does not further limit claim 16.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Claims 18-20 incorporate the deficiencies of the independent claim from which they depend upon.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 16-20 are drawn to an computer program product method for communicating with a patient, calculating risk factors, scheduling tests, and creating an appointment for the patient, which is within the four statutory categories (i.e. article of manufacture).    

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Independent claim 16 includes limitations that recite at least one abstract idea.  Specifically, independent claim 16 recites:
16.  A non-transitory computer-readable storage medium with at least one or more executable programs stored thereon, wherein said one or more executable programs instruct one or more processors to perform a method comprising the steps for: 
assigning, with a healthcare network website, a personal physician who is licensed to practice in a state of a patient residence; 
assigning, with said healthcare network website, a remote personal physician in the state for routine medical needs using a telemedicine clinic; 
communicating with the patient at said telemedicine clinic from the remote location; 
calculating future risk factors based on at least one of an ethnic background or racial profile, a family history, a life style, and an occupation to improve a health care of the patient; 
scheduling tests based on said future risk factors that was based on at least one of said ethnic background or racial profile, family history, life style, and occupation; 
adding test data using a plurality of specialists before an onset of real symptoms or definitive test results to improve treatment; and 
creating an online appointment at said telemedicine clinic with said healthcare network website.  
Atty. Dkt. No. HAQEJZO1Page 5 of 24 App. No. 14/985,193wherein said telemedicine clinic is located at an airport location; 
and in which said online appointment comprises a flight information of the patient.

The Examiner submits that the foregoing underlined limitations constitute 
steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method that teaches assigning a physician, communicating with the patient, scheduling tests, adding test data and creating an online appointment for a patient.  This is a method of managing interactions between a health care provider and a patient thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “by a processor”; “computer-readable medium”; and “healthcare network website” language, nothing in the claim element precludes the steps from practically being performed between health administrators at one location and a patient in another location, for example.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

The limitations of calculating future risk factors as drafted and detailed above, are steps that, under its broadest reasonable interpretation, cover performance of the limitation in the mind or by pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or by pen and paper. The claim encompasses the user calculating risk factors in his or head or by pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	.
Furthermore, dependent claims 18-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) or teach an abstract idea themselves. 

In relation to claims 18-20, these claims specify updating flight information, alerting the patient, and updating availability, which are personal interactions which, at the currently claimed high level of generality, is a method of organizing human activity.



2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
16.  A non-transitory computer-readable storage medium with at least one or more executable programs stored thereon, wherein said one or more executable programs instruct one or more processors to perform a method comprising the steps for: 
assigning, with a healthcare network website, a personal physician who is licensed to practice in a state of a patient residence; 
assigning, with said healthcare network website, a remote personal physician in the state for routine medical needs using a telemedicine clinic; 
communicating with the patient at said telemedicine clinic from the remote location; 
calculating future risk factors based on at least one of an ethnic background or racial profile, a family history, a life style, and an occupation to improve a health care of the patient; 
scheduling tests based on said future risk factors that was based on at least one of said ethnic background or racial profile, family history, life style, and occupation; 
adding test data using a plurality of specialists before an onset of real symptoms or definitive test results to improve treatment; and 
creating an online appointment at said telemedicine clinic with said healthcare network website.  
Atty. Dkt. No. HAQEJZO1Page 5 of 24 App. No. 14/985,193wherein said telemedicine clinic is located at an airport location; 
and in which said online appointment comprises a flight information of the patient.

For the following reasons, the Examiner submits that the above identified additional limitations (in bold) do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
generally link the abstract idea to a field of use – for example, the recitation of the telemedicine clinic at an airport location and the online appointment comprising flight information merely limits the abstract idea to the field of airports and airlines, see MPEP 2106.05(h))
generally link the abstract idea to a particular technological environment– for example, the recitation of a computer readable storage medium, processor and website merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.


Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 7 and 16 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claim 17: These claims specify that the telemedicine clinic is located at an airport location and online appointment comprises a flight information of the patient which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
  
Therefore, claims 16-20 are ineligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed Feb. 1, 2021 have been fully considered but they are not persuasive. 

Applicant begins arguments on pg. 7 of the 2/1/21 Remarks traversing the current rejection of the claims under 35 USC 101.   Applicant argues on pg. 9 that claim 16 as amended included elements and features that the claim out of the mental process and certain methods of organizing human activity category. On pg. 10 Applicant specifically argues that the claim limitations teaching calculating future risk factors “are a particular practical application of preventing coronary heart disease later in life…”  Applicant further states the “practical application” is beneficial to patients and non-patients.  Step 2A Prong One of the Subject Matter Eligibility analysis is used to determine if a judicial exception is set forth or described in the claim.  The “practical application” analysis only comes in during Step 2A Prong Two when analyzing the additional limitations.  Applicant has not made any persuasive arguments why calculating risk factors, itself, is not a mental process (i.e. analysis that can be practically done in one’s head).  The “diagnosing” step is no longer recited in the claims and the rejection of claim 16 under 35 USC 101 has been updated in light of the amendment.  The arguments on pgs. 10-11 regarding whether a “diagnosing” step is an abstract idea is hereby moot.  

IN addition Applicant agues on pg. 11 that the amended claims do not amount to organizing human activities because the claims are performed with computing devices configured to provide remote health care.  However, reciting computing devices alone do not necessarily take a claim out of the realm of reciting an abstract idea when the computing devices merely generally link an abstract idea to a technological environment (see rejection above).  Furthermore Applicants states that limitations such as scheduling tests based on the risk factors show practical application or added significance.  However, as discussed in the body of the rejection, limitations such as scheduling are part of the abstract idea itself.  Again, under Step 2A Prong one, the practical application and significantly more analysis of additional limitations is premature.

ON pg. 12 of the Remarks, Applicant makes further arguments that amended claims 16-20, when taken as a whole, integrates the judicial exception into a practical application.  Applicant argues that the Office Action does not appear to “consider the claim as a whole.”    Examiner disagrees as Examiner has made a prima facie case for ineligibility (see MPEP 2106.07).  A prima facie case is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to a practical application or significantly more than the exception.  Examiner has addressed the specific limitations and considered them as a whole in the body of the rejection and thus made a prima facie case for ineligibility.  

Applicant further argues on pg. 13 that claims 16-20 having “subject matter free from prior art” is an indication that the claim is taken out of the mental process and or certain methods of organizing human activity category grouping.  This argument is not persuasive as judicial exceptions, including abstract ideas, are still judicial exceptions, despite their novelty.  Therefore, although the claims have been found to distinguish over the prior art, they are still directed to an abstract idea without a practical application or significantly more as established in the analysis set forth above.  Although the closest prior art of record does not teach the online appointment comprising a flight information of the patient this does not mean this limitation necessarily recites a practical application or significantly more than the abstract idea.  IN the present application it does not as discussed in the body of the rejection above.  


Subject Matter free from Prior Art
Haq (7,412,396) teaches a means for providing care to a patient (Haq; Col. 3, lines 34-50 - “virtual clinic” reads on a means for providing care to a patient); and means for examining a patient at the care providing means, by a physician located remotely from the care providing means, said patient examining means comprises means for communicating with the patient and diagnosing the patient from the remote location (Haq; Col. 6, line 47 to Col. 7, line 2 -For example, a personal computer (PC) equipped with a digital camera can be used to transmit images from the patient to the doctor. Patients can use standard diagnostic equipment, such as a thermometer, stethoscope, etc. that are often kept at the home... The virtual clinic then provides the proper connectivity between the selected physician and the patient or otherwise enables them to communicate. The doctor can then instruct the patient to perform the necessary measurements and, through textual, image, audio and/or visual means, diagnose the problem and recommend appropriate treatment.).

Miao (CN202535398U), the closest foreign reference of record, teaches a telemedicine monitoring system comprising a physiological parameter collecting module, monitoring base station, a feedback terminal and a server.  Grigsby (Grigsby,   0020     Jim, Margaret Kaehny, Elliot Sandberg, Robert Sclenker and Peter Shaughnessy.  Effects and Effectiveness of Telemedicine.  Health Care Financing Review.  Volume 17, Number 1 pgs. 115-131. Fall 1995), the closest Non Patent Literature of record teaches utilizing telecommunications technology to provide health care services to persons who are at some distance.  

The closest prior arts of record teach a system and method for providing patient care remotely and a means for allowing a user to make an appointment with a remote provider.  However the references do not expressly teach: 

said patient care providing means comprises a plurality of patient care providing means located at major airports, wherein said plurality of patient care providing means are configured to provide health care for travelling patients;
means for allowing the patient to make an online appointment at said patient care providing means, in which said online appointment comprises a flight information of the patient.


Allowable Subject Matter
	Claims 1, 7 are allowed.  Claims 16-20 teach subject matter free from prior art but other pending rejections remain.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	6/2/2021